DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (5,012,633) (“Ito”) in view of Arkenberg (2,491,544).

Regarding claim 1, Ito teaches a lawnmower comprising a drive shaft (4); a first pulley assembly (11) coupled to said drive shaft; a second pulley (12) assembly coupled to said first pulley assembly; and a cooling fan (7) coupled to said first pulley assembly (through second pulley and belts 14, 15) and configured to discharge cooling air over at least a portion of said lawnmower.  Ito fails to teach a prime mover.  Arkenberg teaches 

Regarding claim 2, Ito as modified by Arkenberg teaches the first pulley assembly (11) is coupled to said second pulley assembly (12) via a belt (14, 15).  

Regarding claim 3, Ito as modified by Arkenberg teaches a blade assembly (6) coupled to said prime mover via said second pulley assembly.  


Regarding claim 8, Ito teaches a lawnmower comprising: a deck (2) comprising at least a forward side, and an opposite rear side coupled to said forward side by a pair of opposed sides; a plurality of wheels (16, 17) rotatably coupled to said deck, wherein at least one of said wheels is a forward wheel coupled adjacent to said deck forward side, and at least a second of said wheels is a rear wheel coupled adjacent to said deck rear side; a cooling fan (7); a drive shaft (4); a first pulley assembly (11) coupled to said drive shaft; and a second pulley (12) assembly coupled to said first pulley assembly with a belt (14).  Ito fails to teach a prime mover with a propulsion system.  Arkenberg teaches a mower with a fan (55) a propulsion system comprising: a prime mover (3) coupled to said deck and comprising a drive shaft, the prime mover coupled to the cooling fan, said 

Regarding claim 9, Ito as modified by Arkenberg teaches a blade assembly (6) rotatably coupled beneath said deck, said blade assembly coupled to said second pulley assembly (coupled through the first pulley assembly).  

Regarding claim 10, Ito as modified by Arkenberg teaches the blade assembly has an axis of rotation, said prime mover is coupled to said housing such that said axis of rotation does not extend through said prime mover.  

Regarding claim 11, Ito as modified by Arkenberg teaches the first pulley assembly (11) is coupled to said second pulley assembly (12) via a belt (14, 15).  
Regarding claim 12, Ito as modified by Arkenberg teaches the lawnmower is self-propelled by said propulsion system.  

Regarding claim 13, Ito as modified by Arkenberg teaches the prime mover is coupled to said deck generally above a rear axle of said lawnmower.  Ito fails to teach the mover is a DC motor, however, the examiner takes official notice that DC motors are old and well known in the art and it would have been obvious to one of ordinary skill in the art 

Regarding claim 14, Ito as modified by Arkenberg teaches the prime mover (36) is coupled to said housing directly above a transmission (28) coupled to one of a rear axle (24) and a forward axle.  


Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        December 3, 2021